      Case 1:20-cv-03247-FVS         ECF No. 21   filed 08/17/21   PageID.2040 Page 1 of 3




 1                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 2
                                                                       Aug 17, 2021
 3                                                                         SEAN F. MCAVOY, CLERK




 4

 5                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 6

 7    TANYA W.
                                                      No: 1:20-CV-03247-FVS
 8                      Plaintiff,
         v.                                           ORDER GRANTING STIPULATED
 9                                                    MOTION FOR REMAND
      KILOLO KIJAKAZI, Acting
10    Commissioner of the Social Security
      Administration, 1
11
                        Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 20. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Edmund Darcher.

17

18            1
                  Kilolo Kijakazi became the Acting Commissioner of Social Security on
19
     July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
20
     Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
21
     further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER ~ 1
      Case 1:20-cv-03247-FVS      ECF No. 21    filed 08/17/21   PageID.2041 Page 2 of 3




 1         After consideration, IT IS HEREBY ORDERED that the Stipulated

 2   Motion for Remand, ECF No. 20, is GRANTED. The Commissioner’s final

 3   decision is reversed and remanded for further proceedings pursuant to sentence

 4   four of 42 U.S.C. § 405(g). Upon remand to the Commissioner of Social Security,

 5   the Appeals Counsel will affirm Plaintiff’s established onset date of disability on

 6   January 23, 2019 and remand the portion of the case prior to January 23, 2019 to

 7   the Administrative Law Judge (ALJ). On remand, the ALJ shall do the following

 8   regarding the portion of the case prior to January 23, 2019: (1) reevaluate

 9   Plaintiff’s residual functional capacity, and in doing so, reevaluate all the opinion

10   evidence, especially the opinions of Angela Thomas, ARNP and Michael Garnet,

11   M.D.; (2) reevaluate Plaintiff’s physical symptoms in accordance with S.S.R. 16-

12   3p; (3) obtain supplemental vocational expert testimony; (4) take any further action

13   needed to complete the administrative record; (5) give Plaintiff an opportunity for

14   a new hearing; and (6) issue a new decision.

15         The parties stipulate that this case be reversed and remanded to the ALJ on

16   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

17   matter is remanded to the Commissioner for additional proceedings pursuant to

18   sentence four of 42 U.S.C. § 405(g). Upon proper presentation, this Court will

19   consider Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. §

20   2412(d).

21         It is FURTHER ORDERED that Plaintiff’s Motion for Summary


     ORDER ~ 2
      Case 1:20-cv-03247-FVS      ECF No. 21    filed 08/17/21   PageID.2042 Page 3 of 3




 1   Judgment, ECF No. 15, is DENIED as moot, given the parties’ motion for

 2   remand.

 3           The District Court Executive is hereby directed to enter this Order and

 4   provide copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the

 5   file.

 6           DATED August 17, 2021.

 7
                                            s/Fred Van Sickle
 8                                            Fred Van Sickle
                                        Senior United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER ~ 3
